            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OZCAN DALGIC,
    Plaintiff,                               NO. 3:16-CV-0443

           v.                                (JUDGE CAPUTO)
MISERICORDIA UNIVERSITY,
    Defendant.
                                  ORDER
   NOW, this 3rd day of July, 2019, IT IS HEREBY ORDERED that:
   (1)    The Motion for Summary Judgment (Doc. 53) filed by Defendant
          Misericordia University is DENIED.
   (2)    The Motion for Summary Judgment (Doc. 50) filed by Plaintiff Ozcan
          Dalgic is GRANTED.
   (3)    The matter is placed on this Court’s September 2019 trial list for a
          damages only jury trial. A pretrial scheduling order will follow in due
          course.


                                            /s/ A. Richard Caputo
                                            A. Richard Caputo
                                            United States District Judge
